Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Tony C. Jones (State Bar No. 403935). Jones, who was admitted to the Bar in 1984, is currently serving an 18-month suspension. See In the Matter of Jones, 289 Ga. 835 (716 SE2d 222) (2011). He filed this petition to resolve three pending grievances and seeks the imposition of an additional six-month suspension.
In his petition Jones admits that he was paid $2,500 in a domestic relations matter, but failed to communicate with his client and ultimately abandoned the matter to the client’s detriment. In a federal criminal matter, he admits that he failed to file a notice of appeal or transcript order form as directed by the Eleventh Circuit Court of Appeals and failed to respond to a show cause order regarding his dilatory conduct in handling the appeal. In connection with the third matter, he states that he was paid $1,200 to represent a client in obtaining title to property that she was awarded in her divorce; as a result, he traveled to Randolph County to review the divorce file and land records, communicated with his client, and obtained a hearing date in her case. After the client’s ex-husband provided documents showing that he had conveyed the property to the client as required in the divorce decree, Jones canceled the hearing and notified his client that the deed records showed that she owned the property. He believes that he earned his fee, but is willing to submit to fee arbitration.
By this conduct Jones admits that he violated Rules 1.3,1.4, 3.2, and 3.5 (c) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d) and acknowledges that probable cause was found to believe he violated Rule 1.16. In mitigation he offers that he should have limited his practice to those areas of law with which he was most familiar, such as criminal cases. He acknowledges that his problems were avoidable and self-inflicted, he should have maintained an adequate staff, and his actions have harmed himself, his family, the Bar, and the profession. He also states that since his suspension he has come to believe that he has suffered from burnout or other mental health problems, should have addressed the signs of mental fatigue, and should have taken time off or sought professional help.
Besides requesting an extension of his current suspension for an additional six months, Jones asks that reinstatement be conditioned on his returning the $2,500 fee to his client in the domestic relations matter, submitting the $1,200 fee in the title to property case to fee arbitration, and providing certification to the Bar’s Office of General *311Counsel from a clinical psychologist or psychiatrist licensed to practice in Georgia that he is fit to return to the practice of law. He states he has paid the amount as required in Jones, 289 Ga. at 837. In response, the State Bar expresses no objection to the petition, stating that the public will be adequately protected if the Court accepts the petition, extends the suspension for six months, and imposes the suggested conditions.
Decided January 7, 2013.
Ashe, Rafuse & Hill, Kenneth B. Hodges, Alexander J. Bartko, for Jones.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the petition and response, we agree that an additional six-month suspension is warranted. Therefore, we order that Tony C. Jones be suspended from the practice of law for an additional period of six months, for a total suspension of 24 months, effective as of the date of the initial suspension, October 3, 2011. Furthermore, Jones’s reinstatement shall be conditioned on his return of the $2,500 fee to his domestic relations client, participation in fee arbitration regarding the $1,200 fee, compliance with any award arising out of the arbitration, and certification to Bar Counsel of his fitness to practice law by a psychologist or psychiatrist licensed to practice in this State.

Petition for voluntary discipline accepted. Six-month additional suspension.


All the Justices concur.